DETAILED ACTION
Claims 5, 13, and 16 objected to for minor informalities.
Claims 6-16 and 18 are rejected under 35 USC § 112(b).
Claims 1-10 and 13-20 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 5, 13, and 16 objected to because of the following informalities:
Claim 5 recites the limitation "each of the different correction methods may suggest independent corrections." Claim 16 recites the limitation "wherein the processor may be further configured to perform post-processing." Examiner objects to using the term "may," because it is unclear whether Applicant's intent is to claim that the corresponding action is optional.
Claim 13 uses the acronym "DL" without providing an expansion upon first use (i.e. deep learning).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "combine outputs from the different error correction methods." The term "outputs" refers to the "error correction methods" in claim 5. Claim 5 recites that the "error correction methods" can "include one or more of" three different methods. Accordingly, claims 6 and 7 would be rendered indefinite if the "error correction methods" was construed as only a single method. It would be impossible to "combine outputs from the different error correction methods" if there is only one error correction method. A reference to an object that is variable may render a claim indefinite. MPEP 2173.05(b)(II).
Claim 7 recites a heuristic-based search algorithm that explores a graph by generating a correct sentence by expanding a most promising node, wherein a decision of choosing a node is based on a score that represents the fluency of a sentence.
First, it is unclear whether the choosing a node is actually referring to expanding a most promising node. For purposes of examination, it is assumed that the chosen node is the same as the 'most promising node.'
Second, the term "a score that represents the fluency of a sentence" is representative of a subjective term, because defining the "fluency of a sentence" depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See MPEP 2173.05(b)(IV).
Claim 8 recites wherein the score that represents the fluency of a sentence is a perplexity score, which is a measurement of how well a probability model predicts a sample of a sentence in a chosen language model. The term "how well a probability model predicts " is representative of an approximation. The specification does not provide any standard for measuring the degree of "prediction" necessary to be considered "well." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Neither claim 7 nor 8 recite a definite definition of how the fluency/perplexity score is calculated.  Further, the specification is silent as to describing any detail as to how these scores are calculated.
Claim 14 recites wherein the scoring logic is purely based on the subject-specific deep learning neural network language model. The term "scoring logic" is indefinite because it is unclear whether this is referring to the logic for the "left-to-right score" (claim 12), "current score" (claim 12), "future score" (claim 12), or "a score that represents the fluency of a sentence" (claim 7). It could be referring to one of these scores; it could be referring to all of these scores. Accordingly, the term "scoring logic" is indefinite because it cannot be ascertained as to what score is being referred to.
Claim 18 recites automatically generate postprocessing rules to reject the change for similar portions of text in the future. The term "similar portions of text" is representative of an approximation. The specification does not provide any standard for measuring the degree of text matching necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I). 
Claims 9-16 are rejected under 35 USC 112(b) as dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., U.S. PG-Publication No. 2019/0236132 A1, in view of Pino et al., U.S. PG-Publication No. 2017/0185583 A1.

Claim 1
	Zhu discloses a responsive server for performing domain-specific grammar correction.
Zhu discloses "methods for generating natural language recommendations based on an industrial language model." Id at ¶ 5. An industrial language model is used "to determine natural language outputs that include words, sentences, and phrases found in a domain-specific lexicon." Id. at ¶ 17. In one embodiment, an application receives "natural language inputs for use in determining an output including a spelling correction or suggestion." Id. at ¶ 35.	
	Zhu discloses the responsive server comprising: a network communication interface configured to communicate with one or more user terminals over a network. Zhu discloses server 115 operating "to receive, store and process … the natural language inputs generated and received by client 105." Server 105 comprises memory 250 to "store data … used in the training phrase of the machine learning process" and "store domain-specific datasets." Memory 250 further stores "a trained prediction models 275 that may be used to predict natural language outputs as domain-specific recommendations based on natural language inputs." Id. at ¶¶ 37-38. The server 115 is connected to client 105 via a network communication interface. Id. at ¶ 36.
	Zhu discloses a processor configured to: control the network communication interface to provide, within a displayed word processing text editor of a user terminal, a domain-specific grammar correction feature. Client 105 executes an application, wherein natural language inputs are provided to the application; in one embodiment "the natural language inputs can include textual inputs to a variety of fields displayed in an interface of the domain-specific application." The user may input "words, numbers, sentences, or even whole documents as the natural language inputs." In one example, the user enters "gammar" to a field in the application, and server 115  uses the domain-specific predictive model to "perform a spelling correction to "gamma" and/or provide the user with a suggestion of "gamma board." Id. at ¶¶ 24-26. 
	X discloses a domain-specific grammar correction feature that includes: identifying text in the word processing text editor. Zhu discloses that trained prediction model 145 "generates natural language outputs 150 that are optimized based on the natural language inputs that maybe provided by client 105A in response to a user providing inputs and interacting with [an] application configured on client 105A." Id. at ¶ 30.
	Zhu discloses automatically identifying a domain-specific deep-learning neural network that corresponds to an identified context1, from among one or more trained domain-specific deep-learning neural networks. Zhu discloses an embodiment wherein the method is implemented in a "domain-specific computing environment" that "may include domain-specific software applications that maybe configured [to] receive … natural language inputs, and generate … natural language outputs." The client 105 is "configured with one or more domain-specific software applications." Id. at ¶¶ 33-34. Accordingly, the "identified context" is established in advance based on the domain that is specific to the software application. Further, the domain specific prediction model 145 is implemented as a deep-learning neural network. Id. at ¶¶ 41, 56, 59.
	Zhu discloses automatically identifying at least one suggested replacement word using the identified domain specific deep-learning neural network that corresponds to the identified context. Zhu discloses that trained prediction models 270 are "capable of receiving natural language inputs from outside of the machine learning process in which they were trained and generated to output natural language outputs as predicted domain-specific recommendations." Id. at ¶ 42. In one embodiment, the application comprises an "auto-suggestion and spelling corrector 505" that "can automatically generate suggestions, help tips, pointers, typographical corrections, advice or the like." The suggestions "include a domain-specific recommendation including the natural language outputs that were determined by the prediction server 115 and are included in the domain-specific lexicon for which the trained prediction model 275 has been trained to generate outputs based on." For example, the input of 'gammar' to the application "would be recognized by prediction server 115 as a likely typographical error that should be replaced by a suggestion of "gamma board", representing a kind of data processor commonly used in the particular industry or domain for which the prediction model 275 has been trained." Id. at ¶ 69.
	Zhu discloses automatically controlling a display to display a user interface that includes functionality that presents prompt information that includes the at least one suggested replacement word. Zhu discloses that the client 105 "can provide the outputs for display" or "can generate a report, annotation, or similarly formatted collection of the natural language content that was output from the server 115 as a domain-specific recommendations." The natural language outputs received by clients 105 "can be provided within the domain specific applications … via one or more interfaces," wherein the "displayed interface including the domain-specific natural language recommendations can represent an improved user interface for providing domain-specific recommendations in a natural language format about a domain-specific topic, piece of equipment, task, workflow, or the like." Id. at ¶¶ 66-67.
	Zhu does not expressly disclose automatically identifying a domain-specific deep-learning neural network that corresponds to an identified context, from among one or more trained domain-specific deep-learning neural networks.
	Pino discloses automatically identifying a domain-specific deep-learning neural network that corresponds to an identified context, from among one or more trained domain-specific deep-learning neural networks. Pino discloses implementations of "specialized natural processing engines … that include author-specific or reader-specific language models." The specialized natural language processing engines can include "spelling correction engines" or "grammar correction engines." Pino, ¶¶ 11-13. In one embodiment, the language models "can be trained for different domains," such that "language models can include … domain-specific language models." Id. at ¶¶ 33-34. Pino describes an embodiment using a "specialized translation engine" that includes "one or more translation models," including "one or more domain-specific language models." The translation models are applied, by receiving a snippet of text and "identifying words or phrases in the snippet that match rules in the translation model." Id. at ¶¶ 53-54. Accordingly, Pino discloses identifying domain-specific language models comprising rules that match words or phrases in a textual input (i.e. that correspond to an identified context). Further, Pino suggests that this technique can also be used to identify domain-specific language model for use with "spelling correction engines" or "grammar correction engines." See Id. at ¶ 32 (using a "specialized correction engine" instead of a specialized machine translation engine) 2
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the domain-specific neural-network for grammar correction of Zhu to incorporate identifying a domain-specific language model from multiple models for use in grammar correction as suggested by Pino. One of ordinary skill in the art would be motivated to integrate identifying a domain-specific language model into Zhu, with a reasonable expectation of success, in order to increase the accuracy of a grammar correction engine by using a model comprising domain specific terminology.

Claim 3
	Pino discloses wherein the processor is further configured to: collect documents from one or more sources. Pino discloses an "author-specific language model creator [that] can create an author-specific language model … that is specialized for … a defined types of author, e.g., authors with a specified set of characteristics." The author-specific language model creator can "obtain content created … by authors with the identified characteristics." Pino, ¶ 14.
	Pino discloses prepare training data for each of different subject matter-specific fields of the documents. Pino discloses that "[o]nce enough contain is obtained, the author-specific language model creator can use it to train an author-specific language model." Id.
	Pino discloses build a domain-specific … model by using the obtained training data associated with a respective one of the subject-matter specific fields, when a number of documents in the obtained training data associated with the respective one of the subject-matter specific fields is greater than or equal to a threshold value. Figure 4 illustrates process 400 for generating an author-specific language model. Pino discloses that process 400 "can be performed in response to another trigger, such as … once a specific … author type has been identified as producing a threshold amount of content." Id. at ¶ 36.
	Pino does not expressly disclose building a domain-specific deep-learning neural network model. However, Zhu discloses building a domain-specific deep-learning neural network model. Zhu discloses training models using machine learning algorithms including "neural network regression" and "artificial neural networks." Zhu, ¶ 41.


Claim 4
	Pino discloses wherein the processor is further configured to: automatically identify a trained subject-specific neural network that corresponds to a current subject, which is a subject that is either set in advance or that is automatically identified based on a context of the input sentence or current document. Pino discloses implementations of "specialized natural processing engines … that include author-specific or reader-specific language models." The specialized natural language processing engines can include "spelling correction engines" or "grammar correction engines." Pino, ¶¶ 11-13. In one embodiment, the language models "can be trained for different domains," such that "language models can include … domain-specific language models." Id. at ¶¶ 33-34. Pino describes an embodiment using a "specialized translation engine" that includes "one or more translation models," including "one or more domain-specific language models." The translation models are applied, by receiving a snippet of text and "identifying words or phrases in the snippet that match rules in the translation model." Id. at ¶¶ 53-54. Accordingly, Pino discloses identifying domain-specific language models comprising rules that match words or phrases in a textual input (i.e. that correspond to an identified context).

Claim 5
	Pino discloses wherein the processor is further configured to perform one or more error correction methods that generate independent suggestions, the error correction methods include one or more of: a rule-based (RB) method, a statistical machine translation (SMT) method, or a neural machine translation (NMT), and each of the different error correction methods may suggest independent corrections. Pino discloses that models are applied, by receiving a snippet of text and "identifying words or phrases in the snippet that match rules in the translation model." Pino, ¶¶ 53-54. Accordingly, the model comprised of rules include a 'rule-based method.'

Claim 6
	Pino discloses wherein the processor is further configured to: combine outputs from the different error correction methods to provide a final fluent recommended sentence for the specific domain. Pino discloses using the output of the rule-based method model to provide spelling and/or grammar corrections. Pino, ¶¶ 13; 32.


Claim 17
	Claim 17 recites a method comprising steps for performing the functions of the system recited in claim 1. Accordingly, claim 17 is rejected as indicated in the rejection of claim 1.

Claim 19
	Claim 19 recites a medium storing instructions for performing the steps of the method recited in claim 17. Accordingly, claim 19 is rejected as indicated in the rejection of claim 1.

Claim 20
	Zhu discloses a responsive server comprising: a network communication interface configured to communicate with one or more user terminals over a network. hu discloses server 115 operating "to receive, store and process … the natural language inputs generated and received by client 105." Server 105 comprises memory 250 to "store data … used in the training phrase of the machine learning process" and "store domain-specific datasets." Memory 250 further stores "a trained prediction models 275 that may be used to predict natural language outputs as domain-specific recommendations based on natural language inputs." Id. at ¶¶ 37-38. The server 115 is connected to client 105 via a network communication interface. Id. at ¶ 36. Client 105 executes an application, wherein natural language inputs are provided to the application; in one embodiment "the natural language inputs can include textual inputs to a variety of fields displayed in an interface of the domain-specific application." The user may input "words, numbers, sentences, or even whole documents as the natural language inputs." In one example, the user enters "gammar" to a field in the application, and server 115  uses the domain-specific predictive model to "perform a spelling correction to "gamma" and/or provide the user with a suggestion of "gamma board." Id. at ¶¶ 24-26. 
	Zhu discloses a processor configured to: collect documents from one or more sources. Zhu discloses that "[d]uring the training phrase of a machine learning process, the client 105 and/or the database 110 can transmit the input, as training data 120 to the model training server 115A." Id. at ¶ 64.  
	Zhu discloses prepare training data for each of different subject matter-specific fields of the documents. The training data 120 "is used to train a machine learning algorithm in a machine learning process in order to generate a training model capable of predicting recommendations that include domain-specific recommendations based on a wide variety or received natural language inputs." Id. at ¶ 26.
	Zhu discloses build a domain-specific deep-learning neural network model by using the obtained training data associated with a respective one of the subject-matter specific fields. Zhu discloses that trained prediction models 270 are "capable of receiving natural language inputs from outside of the machine learning process in which they were trained and generated to output natural language outputs as predicted domain-specific recommendations." Id. at ¶ 42. In one embodiment, the application comprises an "auto-suggestion and spelling corrector 505" that "can automatically generate suggestions, help tips, pointers, typographical corrections, advice or the like." The suggestions "include a domain-specific recommendation including the natural language outputs that were determined by the prediction server 115 and are included in the domain-specific lexicon for which the trained prediction model 275 has been trained to generate outputs based on." For example, the input of 'gammar' to the application "would be recognized by prediction server 115 as a likely typographical error that should be replaced by a suggestion of "gamma board", representing a kind of data processor commonly used in the particular industry or domain for which the prediction model 275 has been trained." Id. at ¶ 69.
	Zhu does not expressly disclose build a domain-specific deep-learning neural network model by using the obtained training data associated with a respective one of the subject-matter specific fields, when a number of documents in the obtained training data associated with the respective one of the subject-matter specific fields is greater than or equal to a threshold value.
	Pino discloses building a domain-specific model when a number of documents in the obtained training data associated with the respective one of the subject-matter specific fields is greater than or equal to a threshold value. Pino discloses implementations of "specialized natural processing engines … that include author-specific or reader-specific language models." The specialized natural language processing engines can include "spelling correction engines" or "grammar correction engines." Pino, ¶¶ 11-13. Pino discloses an "author-specific language model creator [that] can create an author-specific language model … that is specialized for … a defined types of author, e.g., authors with a specified set of characteristics." The author-specific language model creator can "obtain content created … by authors with the identified characteristics." Pino discloses that "[o]nce enough contain is obtained, the author-specific language model creator can use it to train an author-specific language model." Pino, ¶ 14. Figure 4 illustrates process 400 for generating an author-specific language model. Pino discloses that process 400 "can be performed in response to another trigger, such as … once a specific … author type has been identified as producing a threshold amount of content." Id. at ¶ 36.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the domain-specific neural-network for grammar correction of Zhu to incorporate identifying a domain-specific language model from multiple models for use in grammar correction as suggested by Pino. One of ordinary skill in the art would be motivated to integrate identifying a domain-specific language model into Zhu, with a reasonable expectation of success, in order to increase the accuracy of a grammar correction engine by using a model comprising domain specific terminology.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Pino, further in view of Li et al., U.S. PG-Publication No. 2021/0374340 A1.


Claim 2
	Li discloses wherein the processor is further configured to, after presenting the prompt information: receive user input regarding the at least one suggested replacement words; based on the received user input indicating that the at least one suggested replacement word is accepted, correct the sentence using the at least one suggested replacement word; and based on the received user input indicating that the at least one suggested replacement word is rejected, remove the at least one suggested replacement word from a list of suggestions for the identified sentence in the identified domain-specific deep-learning neural network. Li discloses a text editor comprising "a machine learning (ML) fluency model that checks the textual input for error and provides a ML model result." Li, ¶ 4. A user 106 "can accept and apply one of the suggestions, reject the suggestions, etc." If the user "accepts the suggestion, that can be detected and indicated to machine learning system 118." If the user, "rejects the suggestion, then this interaction can also be detected and provided to machine learning system 118." The machine learning system 118 "can re-learn the machined learned structure for making decisions" based on the user interaction data. Id. at ¶¶ 21; 24.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network grammar checker of Zhu-Pino to incorporate re-learning a machine learning fluency model based on user interaction as taught by Li. One of ordinary skill in the art would be motivated to integrate incorporating user interaction into the machine learning fluency model into Zhu-Pino, with a reasonable expectation of success, in order to "improve the performance of [the] machine learning fluency model." Li, ¶ 21.

Claim 18
	Li discloses after presenting the prompt information: receiving user input regarding the at least one suggested replacement word; based on the received user input indicating that the at least one suggested replacement word is accepted, correcting the sentence using the at least one suggested replacement word; and based on the received user input indicating that the at least one suggested replacement word is rejected, removing the at least one suggested replacement word from a list of suggestions associated with the portion of the identified text, and use the updated list to automatically generate postprocessing rules to reject the change for similar portions of text in the future. Li discloses a text editor comprising "a machine learning (ML) fluency model that checks the textual input for error and provides a ML model result." Li, ¶ 4. A user 106 "can accept and apply one of the suggestions, reject the suggestions, etc." If the user "accepts the suggestion, that can be detected and indicated to machine learning system 118." If the user, "rejects the suggestion, then this interaction can also be detected and provided to machine learning system 118." The machine learning system 118 "can re-learn the machined learned structure for making decisions" based on the user interaction data. Id. at ¶¶ 21; 24.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network grammar checker of Zhu-Pino to incorporate re-learning a machine learning fluency model based on user interaction as taught by Li. One of ordinary skill in the art would be motivated to integrate incorporating user interaction into the machine learning fluency model into Zhu-Pino, with a reasonable expectation of success, in order to "improve the performance of [the] machine learning fluency model." Li, ¶ 21.


Claims 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Pino, further in view of Wang et al., U.S. PG-Publication No. 2019/0266246 A1.

Claim 7
	Wang discloses wherein the processor is further configured to: combine outputs from the different error correction methods by: using a Beam search technique, which is a heuristic-based search algorithm that explores a graph by generating a correct sentence by expanding a most promising node, wherein a decision of choosing a node is based on a score that represents the fluency of a sentence. Wang discloses a "neural-network based approach to sequence modeling" for use in "natural-language processing tasks." Wang, ¶ 4. The method can be employed in "grammar correction" tasks. Id. at ¶ 70. The segmental structure are used to impose "rules and restrictions (such as phonotactics rules and rules of grammar) on the permissible sequences of segments" (i.e. rule based method). Id. at ¶ 33. Wang discloses a "Sleep-Wake Network (SWAN)" that maps an input sequence and a segmented output sequence. Id. at ¶ 37. The SWAN approach "outputs sequences via phrases" to "capture benefits from both transitional phrase-based statistical machine translation … and conventional attention-based neural machine translation." Id. at ¶ 62. Further, Wang discloses that "a beam search algorithm" is employed, wherein an "output sentence is constructed by iteratively expanding partial candidate output sequences, creating a search tree structure in the process," wherein "only the B most probable partial candidate output sentences are kept." Id. at ¶ 41.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grammar correction neural network model of Zhu-Pino to incorporate the beam search algorithm for grammar correction as taught by Wang. One of ordinary skill in the art would be motivated to integrate the beam search algorithm into Zhu-Pino, with a reasonable expectation of success, in order to use "sequential statistics to improve output predictions." Wang, ¶ 33.

Claim 8
	Wang discloses wherein the score that represents the fluency of a sentence is a perplexity score, which is a measurement of how well a probability model predicts a sample of a sentence in a chosen language model. Wang discloses that the method "models the probability of an output sequence as the product of the probabilities of the output segments for a given segmentation, summed over all valid segmentations." Wang, ¶ 5. Figure 6 illustrates the output of the beam search algorithm, wherein the algorithm selects the b candidate sequences "with the highest probability." Id. at ¶¶ 56-57; FIG. 6. The probability, is a numerical value, i.e. a score.

Claim 9
	Wang discloses wherein the processor is further configured to: based on the score that represents the fluency of the sentence, identify a final fluent sentence by accepting correct suggestions and rejecting incorrect suggestions given by the different error correction methods. Wang discloses that "a beam search algorithm" is employed, wherein an "output sentence is constructed by iteratively expanding partial candidate output sequences, creating a search tree structure in the process," wherein "only the B most probable partial candidate output sentences are kept." Wang, ¶ 41.

Claim 10
	Zhu discloses wherein the processor is further configured to: output to the user terminal at least one of the correct suggestions as a proposed suggested change for the input sentence. Zhu discloses that the client 105 "can provide the outputs for display" or "can generate a report, annotation, or similarly formatted collection of the natural language content that was output from the server 115 as a domain-specific recommendations." The natural language outputs received by clients 105 "can be provided within the domain specific applications … via one or more interfaces," wherein the "displayed interface including the domain-specific natural language recommendations can represent an improved user interface for providing domain-specific recommendations in a natural language format about a domain-specific topic, piece of equipment, task, workflow, or the like." Zhu, ¶¶ 66-67.

Claim 13
	Wang discloses wherein the processor is further configured to: select a target sentence by combining the output from several different models including one subject-specific DL neural network model from among a plurality of different subject-specific neural network models that have each been trained using subject-specific documents and manuscripts using a search tree produced by a beam-search decoder. Wang discloses that "a beam search algorithm" is employed, wherein an "output sentence is constructed by iteratively expanding partial candidate output sequences, creating a search tree structure in the process," wherein "only the B most probable partial candidate output sentences are kept." Wang, ¶ 41.

Claim 14
	Wang discloses wherein the scoring logic is purely based on the subject-specific deep learning neural network language model. The beam search algorithm is used "for computing an output sequence from a given input, using a trained set of artificial neural networks." Wang, ¶ 56.

Claim 15
	Wang discloses wherein the subject-specific deep learning neural network language model is run on a parallel computing processor including at least one general processor or graphics processing unit (GPU). Wang discloses that the neural networks are implemented using computer processors. Wang, ¶¶ 71-75. Further, in one embodiment "the output segments can be computed in parallel, reducing the time used to compute the output sequence." Id. at ¶ 59.

Claim 16
	Zhu discloses wherein the processor may be further configured to: perform post-processing of the fluent final sentence including one or more of: labeling each of the correct suggestions into different error categories, removing incorrect suggestions based on predefined rules, and generating comments to a user to accompany displayable one or more final suggestions for correcting the input sentence into the fluent final sentence. Zhu discloses that the client 105 "can provide the outputs for display" or "can generate a report, annotation, or similarly formatted collection of the natural language content that was output from the server 115 as a domain-specific recommendations." The natural language outputs received by clients 105 "can be provided within the domain specific applications … via one or more interfaces," wherein the "displayed interface including the domain-specific natural language recommendations can represent an improved user interface for providing domain-specific recommendations in a natural language format about a domain-specific topic, piece of equipment, task, workflow, or the like." Zhu, ¶¶ 66-67.


Allowable Subject Matter
Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes claims 11-12 are subject to rejection under 35 USC § 112(b) as indicated supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the limitation "that corresponds to an identified context" is merely an intended use, because there is no recited step of identifying said context.
        2 The disclosure of Pino is mainly directed towards "specialized machine translation engines," however Pino states that "other specialized natural language processing engines that include author-specific or reader-specific language models can be used in many of these implementations instead" (e.g. spelling correction engines, grammar correction engines). Pino, ¶ 13.